Citation Nr: 1818650	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-30 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer with erectile dysfunction and penile implant scar.

2.  Entitlement to an evaluation in excess of 10 percent prior to September 12, 2012 and in excess of 30 percent therefrom for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from December 1955 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of increase for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of prostate cancer disability are manifested by erectile dysfunction and penile implant scar, but do not include:  Renal dysfunction; or urinary frequency with either a daytime voiding interval of less than one hour or awakening to void 5 or more times per night; or any need for wearing absorbent materials that must be changed 2-4 times a day or more; or voiding obstruction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of prostate cancer with erectile dysfunction and penile implant scar are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's residuals of prostate cancer are evaluated under Diagnostic Code 7528, which directs that prostate cancer residuals are to be rated on the predominance of either renal dysfunction or voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The schedular criteria for evaluating renal and voiding dysfunction are found at 38 C.F.R. § 4.115a.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of prostate cancer with erectile dysfunction and penile implant scar.  Neither the lay nor the medical evidence more nearly reflects the schedular criteria for a higher evaluation.  38 C.F.R. § 4.7.  The disability is not manifested by renal dysfunction; or urinary frequency with either a daytime voiding interval of less than one hour or awakening to void 5 or more times per night; or need for wearing absorbent materials that must be changed 2-4 times a day or more; or voiding obstruction.

The evidence of record shows that the Veteran was diagnosed with prostate cancer in 2008, treated with radiation therapy.  He subsequently experienced erectile dysfunction and obtained a penile implant.  Report of VA examination dated in December 2011 recorded the Veteran' pertinent medical history.  It was noted that he was in remission (disease status inactive) with watchful waiting.  It was further noted that residuals of the condition did not include voiding dysfunction causing urinary leakage; or voiding dysfunction causing signs and/or symptoms of urinary frequency; or voiding dysfunction causing findings, signs and/or symptoms of obstructed voiding.  Also, the Veteran had no history of recurrent symptomatic urinary tract infections.

Private treatment records reflect no recurrence of prostate cancer.  These show organic erectile dysfunction.

The Board has considered the Veteran's testimony and the medical findings regarding erectile dysfunction.  Both the December 2011 VA examination report and the Veteran's December 2017 sworn testimony reflect that his has residual of prostate cancer treatment involving erectile dysfunction.  Per the examination report, the Veteran is unable to achieve an erection both with and without medication sufficient for penetration and ejaculation.  Private treatment notes also show that the Veteran experiences erectile dysfunction.  However, the record shows that, in addition to the current 20 percent evaluation for residuals of prostate cancer, the Veteran has been awarded special monthly compensation (SMC) based on loss of use of a creative organ since December 21, 2011.  The Board finds that there is no basis to provide additional compensation due to erectile dysfunction under the rating schedule.  See generally 38 C.F.R. § 4.115b.

Also, it is neither contended nor shown that the Veteran has compensably disabling scar from his penile implant.  Therefore, a separate evaluation is not warranted on this basis.  See generally 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Although the Veteran may believe that he meets the criteria for a higher or separate disability rating related to his prostate cancer treatment, his complaints along with the medical findings do not meet the schedular requirements for a higher or separate evaluation, as explained and discussed above.

On balance, the weight of the evidence is against the claim for increase.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.


ORDER

An evaluation in excess of 20 percent for residuals of prostate cancer with erectile dysfunction and penile implant scar is denied.
REMAND

The Veteran testified in December 2017 that his heart condition had worsened since his last VA examination in 2013.  See Hearing Transcript at 14 (December 2017).  Therefore, as the evidence suggests a material worsening of the Veteran's disability since his last VA examination, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the heart to ascertain the severity of his service-connected coronary artery disease using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified.  All clinical findings should be reported in detail to include the functional impact.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


